Per Curiam,
On this appeal the single question raised is as to the constitutionality of the act of March 31, 1897, and three reasons are assigned why it violates the constitution: first, it contravenes article 3, section 3, of the constitution; second, the act is in direct violation of the fourteenth amendment of the constitution of the United States and of section 9, article 1, of our constitution ; and, third, it is in conflict with article 3, section 7, clause 1, of the constitution of this state. In neither of these respects does the act offend the constitution, and the judgment of the Superior Court, sustaining it, is affirmed.